DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/27/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The full scope of the independent claims 1 and 8 reasonably includes practicing the invention as a mental process, in that the claim(s) does/do not require particular machine implementation.  A mental process is ineligible for patent protection under 35 USC 101 (e.g., “mental steps … does not constitute a patentable ‘process’” and “phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work” – Gottschalk v. Benson).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite steps that are directed to a useful application and that fall outside the realm of a mental process. Each of the dependent claims 2-7 and 9-14 does not require particular machine implementation and/or does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 1-14 may be allowable if the rejection under U.S.C. 101 above is overcome.

Claims 1-20 are not rejected over prior art. The following is a statement of reasons for the indication of allowable subject matter.
The claimed invention is directed to including a safety-critical (SC) attribute within the classes to be predicted by a classification-based machine learning model. Each class is categorized as an SC class or a non-SC class. At least one guardian classifier (GC) is associated with each SC class. Each GC is a binary classifier that either predicts the associated SC class or not.
In the context of the claimed invention as a whole, prior art of record fails to teach or render obvious all the independent claims 1, 8, and 15 which specifically comprise the following features: a main classifier having at least one safety critical (SC) class and a plurality of non-SC classes, wherein each SC class is associated with at least one guardian classifier (GC) having two classes including an associated SC class and a residual class that includes any non-associated SC classes and the plurality of non-SC classes; and a final predicted class is determined based on output from the MC and output from each GC. 
The following references of record are most relevant: 
US 20140114885 (IDS).
M. Realpe, B. Vintimilla and L. Vlacic, "Towards fault tolerant perception for autonomous vehicles: Local fusion," 2015 IEEE 7th International Conference on Cybernetics and Intelligent Systems (CIS) and IEEE Conference on Robotics, Automation and Mechatronics (RAM), 2015, pp. 253-258, doi: 10.1109/ICCIS.2015.7274630.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666